Order of disposition, Family Court, New York County (Helen C. Sturm, J.), entered on or about June 25, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree, and placed her with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The verdict was based upon legally sufficient evidence. There is no basis for disturbing the court’s determinations concerning credibility. There was ample evidence from which the court could infer appellant’s intent to deprive the victim of his property (see Penal Law § 155.00 [3]), including evidence that appellant ran off with the victim’s property, and that she ultimately returned only part of it.
The disposition was an appropriate exercise of discretion, constituting the least restrictive alternative consistent with appellant’s needs and those of the community given her pattern of misconduct and the absence of a private residential facility that would accept her (see Matter of Katherine W., 62 NY2d 947 [1984]).
Appellant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur—Friedman, J.P., Sullivan, Nardelli, Gonzalez and Sweeny, JJ.